Citation Nr: 1111262	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased initial evaluation for the Veteran's service-connected right knee disorder.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from November 1966 to November 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In September 2009, the Board remanded this matter for a Travel Board hearing, which was held in April 2010.  In October 2010, the Board remanded this matter to the RO for consideration of additional evidence submitted by the Veteran.   


FINDINGS OF FACT

1. Prior to February 16, 2010, the Veteran had some limitation of motion in his right knee as a result of pain and discomfort associated with degenerative joint disease. 

2. Prior to February 16, 2010, the Veteran had a right knee meniscus tear which caused pain and joint effusion.    

3. A 100 percent disability rating has been applied from February 16, 2010 to April 1, 2011 for recovery from the Veteran's right knee replacement surgery.  

4. From February 16, 2010, the Veteran's right knee disorder has not been productive of severe painful motion or weakness in the right lower extremity.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, for the Veteran's service-connected right knee degenerative joint disease, had not been met prior to February 16, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).    

2. The criteria for a separate evaluation of 20 percent, for joint effusion in the Veteran's service-connected right knee, had been met between May 24, 2006 and February 16, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5258 (2010).  

3. The criteria for a rating in excess of 30 percent, for the Veteran's service-connected right knee disorder, have not been met from April 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5263 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.

VA provided the Veteran with notification letters dated in June 2006, May 2008, and April 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated the claim in the November 2010 supplemental statement of the case of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal. Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits of the Claim for Increased Rating

The Veteran filed an original claim for service connection for a right knee disorder in May 2006.  In July 2007, the RO granted service connection for a right knee injury, and assigned a 10 percent rating.  The rating was effective the date of the Veteran's original claim for service connection.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran appealed the rating, and argued that a higher rating was warranted.  

During the pendency of the appeal, the RO assigned the Veteran a temporary total rating of 100 percent from February 16, 2010 to April 1, 2011.  This evaluation was based on right knee surgery the Veteran underwent on February 16, 2010.  See 38 C.F.R. § 4.30.  Effective April 1, 2011, the RO assigned a disability rating of 30 percent.  The Veteran continues to maintain entitlement to a higher rating during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).  As such, the Board will evaluate the medical evidence to determine whether a higher rating has been warranted at any time since the Veteran's original claim for service connection in May 2006.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2010).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 addresses genu recurvatum.  Knee prosthetic replacements are addressed under DC 5055. 

The Board also notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

The relevant medical evidence of record consists of private treatment records dated from May 2006 to March 2007, VA treatment records dated between August 2009 and May 2010, VA compensation examination reports dated in July 2007, September 2008, and August 2010, and statements from the Veteran and his spouse.  In the decision below, the Board will assess the evidence of record prior to the Veteran's February 2010 knee replacement surgery and afterwards.  



	Prior to February 16, 2010
  
Private records dated between May 2006 and October 2007 note knee strain, osteoarthritis, "modest effusion", pain on motion, crepitus, tenderness, swelling, stiffness, and grinding but no catching, locking, instability, or giving way.  These records indicate modest varus alignment.  A May 2006 record indicated range of motion between 7 degrees extension and 120 degrees flexion, while a January 2007 record indicated range of motion between 15 and 100 degrees.  The private records indicate that the Veteran underwent monthly injections for pain management as well.  

The July 2007 VA report noted the Veteran's complaints of pain on motion.  The report indicated that the Veteran injured his right knee in service by suffering an effusion that required aspiration.  The report indicated that an MRI from 2005 indicated an old degenerative medial meniscus tear.  The examiner indicated that repetitive range of motion increased the Veteran's pain.  The report indicated that the Veteran experiences morning stiffness, swelling, crepitus, and tenderness.  But the examiner noted no evidence of locking, giving way, or laxity.  The Veteran indicated that he used no assistive device, was able to conduct activities of daily living, and rarely lost a day of work.  He described his pain as stable but without flare ups that result in additional motion loss, fatigue, or incoordination.  The examiner noted range of motion between 5 degrees and 95 degrees.  The examiner diagnosed the Veteran with torn medial meniscus with tri-compartmental degenerative joint disease.  The examiner concluded that, "I would not expect in this patient at this time flare ups of pain to result in additional motion loss, fatigue, or incoordination."  The examiner also found that the Veteran's disorder should not interfere with his employability.  

In statements of record the Veteran has indicated that his right knee disorder caused pain.  In a statement received in July 2008, the Veteran indicated that he had problems such as popping, swelling, and dislocation that was separate from his arthritis disorder, which he argued warranted a separate rating.  He indicated that he deserved a separate 10 percent evaluation for subluxation or instability of the knee, which he prevents by wearing a knee brace.  

The September 2008 VA report noted the Veteran's complaints of popping and grinding and throbbing pain.  He indicated use of a knee brace but not of a walking assistive device.  He indicated flare ups of three to four times per week during which time he experiences increased fatigability and loss of coordination with swelling and knee stiffness. He indicated missing some work due to flare ups.  But he again indicated an ability to complete activities of daily living.  The examiner noted a "visible mild effusion within the joint."  He indicated normal temperature in the joint.  He indicated range of motion of 0 to 115 degrees.  He noted muscle strength of 4/5 in the quadriceps and hamstrings.  The examiner noted negative crepitus, valgus/varus, Lachman, and posterior drawer tests.  But the examiner noted positive McMurray's click test.  The examiner closed by stating, "I would expect that this patient would have approximately 10-15 degrees of loss of range of motion and mild fatigability and loss of coordination, but no additional weakness with painful episodes."  

Based on this medical evidence, the Board finds two separate ratings warranted prior to February 16, 2010 - the 10 percent evaluation that has already been granted for degenerative joint disease, and a separate 20 percent evaluation under DC 5258 for the Veteran's complaints of pain, popping, and joint effusion (confirmed by the medical evidence).  

An additional increase is unwarranted prior to February 16, 2010, however.  For an increase under DC 5256, the evidence must show ankylosis.  There is no evidence of such in the record here.  For an increase under DC 5257, there must be evidence of severe recurrent subluxation or severe lateral instability.  Despite the Veteran's claims to having instability in his knee, the evidence here does not indicate recurrent subluxation or lateral instability.  Under DC 5259, the maximum authorized rating is 10 percent for symptoms associated with removal of semilunar cartilage.  Under DC 5260, a compensable evaluation is warranted for flexion limited to 45 degrees.  The evidence shows that the Veteran's range of motion consistently had been shown at flexion of at least 100 degrees.  Under DC 5261, a rating in excess of 20 percent would be warranted for evidence of extension limited to 20 degrees.  But here, the evidence shows that the Veteran's extension beyond that.  For an increased rating under DC 5262, the evidence must show impairment of the tibia and fibula.  The Board reviewed no evidence of tibia-fibula impairment.  And an increase is not warranted under DC 5263 as the record does not evidence genu recurvatum.  

In sum, prior to February 16, 2010, a 10 percent rating was warranted for the Veteran's degenerative joint disease and associated limitation of motion.  See 38 C.F.R. § 4.71.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  Separately, a 20 percent rating was warranted for right knee joint effusion, between May 24, 2006 and February 16, 2010.  See 38 C.F.R. §§ 3.400, 4.71a, DC 5258.  

	From February 16, 2010

VA treatment records dated from February 2010 to May 2010 detail the nature of the Veteran's right knee surgery, and his post-surgical condition.  The February 16, 2010 operation report of record indicates a pre- and post-operative diagnosis of right knee advanced arthritis, and notes a primary procedure of right total knee replacement.  The report noted a finding of bone on bone arthritis, particularly in the medial compartment, but "wear laterally and patellofemoral joint as well."  No complications were noted with the surgery.    

An April 2010 VA treatment record indicated that the Veteran had "a very active lifestyle (i.e., riding horses)" and was worried about bleeding if he falls.  A May 2010 postoperative orthopedic clinical note indicated "a good result to date."  The examiner indicated that the Veteran was capable of 105 degrees flexion.  The examiner indicates some swelling from motion.  The examiner noted a well-healed wound, some ecchymosis superior to the knee joint, and some mild erythema and swelling.  

An August 2010 VA report, which focused on claims for service connection for hip and back disorders, noted severe arthritis in the Veteran's right knee.  

During his April 2010 hearing, the Veteran recounted the history of his knee injury during service, and indicated that he aggravated the injury in November 2005 during civilian employment.  The Veteran indicated that since filing his claim in May 2006 he has used pain relievers and a knee brace to deal with his symptoms.  The Veteran emphasized the severity of the arthritis in his knee prior to his knee replacement surgery in February 2010.  The Veteran indicated that the results of surgery have been "very good" and that his original pain "is gone."  He indicated that he was "happier than heck with it the way it is now."  But the Veteran did indicate that he has not regained full range of motion yet.  And the Veteran's spouse stated concern regarding the Veteran's limitation of motion, and the slow pace of the post-surgery increase in motion of the knee.  

As indicated earlier, the Veteran was rated as 100 percent disabled for his replacement surgery from February 16, 2010 to April 1, 2011.  See 38 C.F.R. §§ 4.29, 4.30.  From then he will be rated as 30 percent disabled.  Based on the evidence of record dated since the Veteran's surgery, the Board finds that the record would not support a rating in excess of 30 percent at this point.   

Again, knee prosthetic replacements are addressed under DC 5055 of 38 C.F.R. § 4.71a.  This provision provides for 30, 60, and 100 percent evaluations.  As the Veteran is currently rated 30 percent for his disorder, the Board will only address those applicable provisions that provide for a higher evaluation.  A 60 percent rating is warranted under DC 5055 where the evidence shows chronic residuals, consisting of severely painful motion or weakness in the affected extremity.  And a 100 percent rating is warranted for one year following implantation of the prosthesis.  See 38 C.F.R. § 4.71a, DC 5055.  As the Veteran had his knee replacement in February 2010 - over one year ago - the question under DC 5055 is whether a 60 percent rating should be applied here.  See 38 C.F.R. § 4.71a, DC 5055.  

The evidence clearly shows that a 60 percent rating is not warranted under DC 5055.  The evidence dated since February 2010 does not indicate chronic residuals, consisting of severely painful motion or weakness in the affected extremity.  Rather, as the Veteran indicated during his hearing, his surgery has been successful in dealing with his pain, and he has experienced mild residuals since then.  

Moreover, the Board finds a rating in excess of 30 percent unwarranted under DCs 5256 through 5263.  Again, there is no evidence of ankylosis, so DC 5256 does not apply.  There is no evidence of instability or subluxation, so a rating under DC 5257 is unwarranted.  The post-surgery evidence indicates no disorders related to the Veteran's cartilage so a rating under DCs 5258 and 5259 is unwarranted.  The Veteran has complained of limitation on flexion, but medical evidence measured the Veteran as having 105 degrees flexion.  An increased rating under either DC 5260 or 5261 is therefore unwarranted.  And there is no evidence of tibia/fibia impairment or of genu recurvatum so DCs 5262 and 5263 are not for application.  As such, the preponderance of the evidence indicates that an increase is unwarranted here under DCs 5256 to 5263.  

In seeking evidence for limitation of motion, the Board notes it has assessed evidence of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds an additional increase for these symptoms unwarranted.  The evidence has consistently indicated that, though the Veteran experiences pain in his right knee, he has maintained substantial and functional use of his right knee.  And the evidence shows that, after February 16, 2010, the Veteran has experienced only mild residuals in his right knee.  As such the Board finds the currently-assigned evaluations to be appropriate here.  See Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (painful motion is limited motion even with motion beyond the point of pain).   

In assessing each of the Veteran's claims here, the Board has reviewed the Veteran's statements regarding symptoms associated with his knee disorder.  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons without medical expertise or training are not competent to offer medical evidence on matters involving diagnosis and etiology).  But lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board has found the Veteran's statements regarding his observable symptoms of pain and limitation to be of probative value here.  

Finally, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology - as currently documented in the record - due to his right knee disorder, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In sum, a rating in excess of 10 percent is not warranted prior to February 16, 2010 for the Veteran's degenerative joint disease.  But a separate 20 percent rating is warranted for right knee joint effusion between the Veteran's date of claim in May 2006 and the date of his surgery in February 2010.  From April 1, 2011, the Board finds that a rating in excess of 30 percent is unwarranted, however.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

1. Entitlement to a disability rating in excess of 10 percent, for the Veteran's service-connected degenerative joint disease of the right knee, is denied.        

2. Entitlement to a separate 20 percent disability evaluation, for joint effusion in the right knee, is granted from May 24, 2006 to February 16, 2010, subject to regulations governing the payment of monetary awards.  

3. Entitlement to a disability rating in excess of 30 percent, for the Veteran's service-connected right knee disorder, is denied from April 1, 2011.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


